Citation Nr: 0001190	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cholecystitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

The veteran's active military service extended from April 
1966 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied service 
connection for cholecystitis, and denied the veteran's 
attempt to reopen her claim of entitlement to service 
connection for schizophrenia. 

The case was previously before the Board in October 1997, 
when it was remanded for another attempt to retrieve service 
department medical records which the veteran asserts exist.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of cholecystitis 
during service.

3.  The earliest medical reports dealing with any 
cholecystitis disability are dated after service and do not 
relate the disorder to the veteran's military service.  

4.  There is no medical opinion, or other competent evidence 
linking cholecystitis to the veteran's active military 
service.  

5.  The Board denied the veteran's attempt to reopen her 
claim for service connection for schizophrenia in September 
1993. 

6.  No competent medical evidence establishing a relationship 
between the veteran's current schizophrenia and the veteran's 
active military service has been received since the September 
1993 Board decision.  

7.  The evidence received since the September 1993 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for cholecystitis, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  

2.  The September 1993 decision of the Board denying the 
veteran's attempt to reopen her claim for service connection 
for schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 1991 
& Supp. 1999).

3.  Evidence received since the September 1993 Board decision 
is not new and material, and the veteran's claim for service 
connection for schizophrenia has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cholecystitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 11101131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

Certain enumerated diseases may be presumed to have been 
incurred during active military service if they are manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, cholecystitis is 
not one of the enumerated diseases.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had cholecystitis during service; 
(2) whether she has any current cholecystitis disorder; and, 
if so, (3) whether this current disability is etiologically 
related to active service.  The Board concludes that medical 
evidence is needed to lend plausible support for all of the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As noted in the introduction section above, the veteran's 
military service extended from April 1966 to October 1967.  
The veteran's service medical records appear to be complete.  
There are entrance and separation examination reports of 
record and treatment records for the intervening period of 
time.  There is no indication in any of the service medical 
records of any diagnosis, or treatment, of cholecystitis 
during service. 

The veteran has asserted that there are missing service 
medical records.  VA has attempted to retrieve these 
allegedly missing records on several occasions.  In fact, the 
Board remanded this case in October 1997 in a final attempt 
to retrieve these alleged records.  All replies from the 
National Personnel Records Center (NPRC) have been negative 
for additional service medical records.  

The Board also notes that the veteran was married to a 
service member, and therefore she received treatment from 
service department medical facilities as a military dependent 
subsequent to her period of active military service.  The RO 
has obtained these medical records.  These records reveal a 
diagnosis of cholecystitis in August 1972, which is five 
years after the veteran separated from military service.  
There are medical records, which show symptoms of abdominal 
discomfort as early as August 1968; however, there is no 
diagnosis of cholecystitis.  Moreover, this is also after the 
veteran separated from service.  In her claim for service 
connection the veteran stated that "I was also operated 
on . . . for the chronic cholecystitis in the 1968 to 1970 
time frame."  The Board notes that this is subsequent to the 
veteran's period of military service.  

There is absolutely no competent medical evidence showing 
that the veteran incurred cholecystitis during military 
service.  Also, there is no competent medical evidence 
linking the post-service cholecystitis to the veteran's 
military service.  There is no medical evidence establishing 
a link to the veteran's active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  As such, the veteran 
does not meet the second and third elements required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for cholecystitis is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claims.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The veteran's accredited representative has requested that, 
if the Board finds the claim to be not well-grounded, the 
case be remanded for further development.  However, the 
United States Court of Appeals for Veterans Claims issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).





II.  Schizophrenia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Schizophrenia is a psychosis.  Psychoses may be presumed to 
have been incurred during active military service if they 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim that has been finally 
denied, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which be 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and that the new evidence 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

In this case, the Board denied the veteran's attempt to 
reopen her claim for service connection for schizophrenia in 
a September 1993 decision.  The Board decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  The issue is whether 
schizophrenia was incurred in, or aggravated by, the 
veteran's active military service, or whether schizophrenia 
became manifest to a degree of 10 percent within the first 
post-service year.  In order for the veteran's claim to be 
reopened, new evidence must have been presented, or secured, 
since the September 1993 Board RO decision that bears 
directly and substantially on this issue.

The evidence of record at the time of the September 1993 
Board decision which was relevant to the veteran's claim for 
service connection for schizophrenia was:  The veteran's 
service medical records; a November 1980 VA examination 
report; private medical treatment records dating from 1969 to 
1984; and a psychiatric opinion rendered by a private 
psychiatrist in 1983.  

As noted in section I above, the veteran's service medical 
records appear to be complete.  A December 1966 hospital 
report noted that the veteran had "emotional instability."  
A September 1967 service department psychiatric consultation 
report reveals a diagnosis of "emotionally unstable 
personality."  This report also specifically indicated "no 
evidence of thought disorder or psychosis."  The veteran's 
October 1967 separation examination report indicates a normal 
psychiatric clinical evaluation.  

Subsequent to service the veteran was diagnosed with 
schizophrenia.  The earliest diagnosis of record was in 1969, 
approximately 2 years after the veteran separated from 
service.  There is a considerable volume of private medical 
treatment records showing treatment for schizophrenia dating 
from 1969.  In 1983 the veteran's private psychiatrist 
rendered a medical opinion which stated that the instances of 
emotional instability during service were manifestations of 
schizophrenia.  However, the Board accounted for this opinion 
in a 1983 decision which denied service connection for 
schizophrenia on the merits.  

In this case the evidence submitted since the September 1993 
Board decision that refers to the veteran's schizophrenia 
includes:  VA medical treatment records, and service 
department medical treatment records.  

The Board concludes that the service department treatment 
records are  new because they were not before the Board when 
it denied the veteran's attempt to reopen the claim in 1993.  
The service department medical treatment records are dated 
subsequent to the veteran's military service when she was a 
military dependent.  A December 1969 record does indicate 
"severe anxiety - last year was hospitalized for this."  
However, none of these medical records reveal any diagnosis 
of schizophrenia within a year after the veteran separated 
from service.  Although "new," this evidence is not 
"material" because it does not bear directly and 
substantially on the issue of whether the veteran had 
schizophrenia during active service or within the first post 
service year and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).

The VA medical records reveal continuing treatment for the 
veteran's schizophrenia dating from approximately 1987 to 
present.  There is no indication in any of these records that 
the veteran's schizophrenia is related to her military 
service.  Therefore, the VA medical treatment records are not 
"new" because they are merely cumulative showing continued 
treatment for schizophrenia which has previously been 
established.  

At this point the Board again notes that the veteran asserts 
that there are service medical records which are missing.  
The RO has attempted on numerous occasions to retrieve these 
allegedly missing service medical records and received 
negative responses every time.  Moreover, there are service 
medical reports of record which are dated during the periods 
of time that she alleges records are missing.  The Board is 
satisfied that all service department records have been 
obtained.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1993 
Board decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for schizophrenia 
remains final.

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).



ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for cholecystitis is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection schizophrenia, 
that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

